Citation Nr: 1702725	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease is manifested by pain, flare-ups, and limitation of motion; unfavorable ankylosis of the thoracolumbar spine is not shown.

2.  The Veteran does not experience incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his lumbar spine degenerative disc disease.

3.  The Veteran's lumbar spine degenerative disc disease is manifested by no more than mild incomplete paralysis of the right lower extremity.

4.  The Veteran's lumbar spine degenerative disc disease is manifested by no more than mild incomplete paralysis of the left lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5243 (2016).

2.  The criteria for a 10 percent disability rating, and no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a 10 percent disability rating, and no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his lumbar spine degenerative disc disease.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in February 2013, prior to the initial adjudication of his claim.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA treatment records.  

The Veteran was afforded VA examinations in March 2013 and March 2015.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

With regard to range of motion testing of the Veteran's lumbar spine conducted during the March 2013 and March 2015 VA examinations, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the Board acknowledges that the VA examiner did not provide range of motion testing findings with respect to active and passive motion as well as weight-bearing and nonweight-bearing testing.  However, as will be discussed below, in order for the Veteran to be awarded a higher disability rating for his lumbar spine degenerative disc disease, the evidence must show ankylosis of the thoracolumbar spine.  Pertinently, the VA examiner specifically reported the absence of such.  Therefore, the Board finds that the VA examination results are sufficient to evaluate the Veteran's disability and that Correia is not applicable in this case.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.  

Higher evaluation for lumbar spine degenerative disc disease

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2016).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2016); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2016).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's lumbar spine degenerative disc disease is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbosacral strain].  However, on September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine was effected.  

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the spine.  See, e.g., the March 2015 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The Veteran's lumbar spine disability is currently evaluated 40 percent disabling.  To warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

The Veteran was afforded a VA examination in March 2013.  He complained of constant low back pain, flare-ups, and limited standing, although he continued to drive his car and ride horses.  He did back exercises 2-3 times a day and took ibuprofen to relieve his back pain.  Upon physical examination of the Veteran's lumbar spine, the VA examiner reported range of motion testing of 75 degrees flexion with pain at 75 degrees, extension to 25 degrees with no objective pain, right and left lateral flexion to 25 degrees with pain at 25 degrees, and right and left lateral rotation to 25 degrees with pain at 25 degrees.  The Veteran did not have additional limitation of motion following repetitive-use testing.  The examiner noted functional loss or impairment which included less movement than normal, pain on movement, and deformity as well as kyphosis and scoliosis.  The examiner diagnosed the Veteran with lumbar strain as well as degenerative disc disease, scoliosis, and osteoarthritis.

The Veteran was afforded an additional VA examination in March 2015.  He continued his complaints of constant low back pain with flare-ups that were precipitated by standing more than 10 minutes and resolved by leaning over the back of his couch.  He continued to drive his car and ride horses periodically.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  The examiner reported no objective findings of pain.  The Veteran was able to perform repetitive-use testing with no additional loss of motion.  She further noted that although the examination was not provided during a flare-up, the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  She also specifically reported the absence of ankylosis.  She documented an X-ray report of the lumbar spine dated December 2014 which noted an impression of multi-level degenerative disc disease with scoliosis and prominent osteoarthritis and left-sided foraminal stenosis at L4-L5.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.
   
The Board also notes that postservice VA treatment records document treatment for the Veteran's lumbar spine and back pain.  See, e.g., a VA treatment record dated November 2015.   
The Board further notes the Veteran's statements documenting symptoms associated with his lumbar spine disability.  Specifically, he has reported that the disability causes impairment including limited standing, reaching, driving, walking, bending, and lifting as well as sleeping in the fetal position, difficulty getting up in the morning, exercising, and sitting in a hot spa for treatment.   

The record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 50 percent disability rating.  With respect to unfavorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  As such, a 50 percent disability rating of the Veteran's low back is not warranted during any period under consideration.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his low back disability, notably his difficulty standing as well as the effects of the low back disability on daily activities.  Further, he reported that he experiences pain and reports flare-ups as a result of his low back disability.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints which results in unfavorable ankylosis of the thoracolumbar spine.  In particular, the March 2013 and March 2015 VA examination reports indicate that the Veteran's lumbar spine is mobile.  Notably, the VA examiner specifically reported that the Veteran did not evidence ankylosis of the lumbar spine.    

No competent medical opinions contradictory to that of the VA examination reports are of record.  The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 40 percent rating adequately compensates the Veteran for any functional impairment attributable to his low back disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his lumbar spine disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 6 weeks during any 12 month period.  Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran has complained of pain radiating to his lower extremities.  Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the foot.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

Based on review of the evidence of record, the Board finds that 10 percent disability ratings are warranted during the period under consideration for the Veteran's neuropathy of the right and left lower extremities.  During the March 2013 VA examination, the VA examiner reported +1 reflex in the right and left knees as well as absent in the right and left ankles and decreased sensation in the right and left feet/toes.  The VA examiner indicated that the Veteran reported intermittent lower extremity pain from the buttocks on the right to the knee and occasional shooting pain in the left to the knee. Also, during the March 2015 examination, the examiner recorded +1 reflex in the right and left ankles and decreased sensation in the right and left lower legs/ankles.  Further, straight leg testing was positive in the left lower extremity.  The examiner documented mild constant pain, mild paresthesias and dysthesia, and mild numbness in the right and left lower extremities.  She further noted "mild" severity of radiculopathy in the right and left lower extremities.  While the 2013 VA examiner did not indicate a diagnosis of radiculopathy, the examiner did indicate that there were symptoms of radiating pain on both the left and right and the neurological finding noted above.  Resolving any doubt in the favor of the Veteran, the Board finds that a 10 percent disability ratings for neuropathy of the right and left lower extremities are warranted during the period under consideration.  

The Board further finds that disability ratings in excess of 10 percent are not warranted during this period as the competent and probative evidence does not indicate moderate incomplete paralysis which is required for the higher 20 percent disability ratings.  In this regard, the Board notes that the March 2013 VA examination report noted normal sensation in the upper anterior thigh, thigh/knee, and lower legs/ankles and that straight leg testing was negative in both legs.  Moreover, the March 2015 VA examination report documented normal reflex in the knees and normal sensation in the upper anterior thighs and thighs/knees.  There were also no findings of intermittent pain in the right or left lower extremities.  Further, as discussed above, the VA examiner specifically considered the Veteran's radiculopathy as "mild."  There are no neurological findings contrary to the VA examination reports.  As such, the Board finds that the Veteran is entitled to 10 percent disability ratings for neuropathy of the right and left lower extremities during the period under consideration.  

Additionally, the Veteran has not identified any bladder or bowel dysfunction associated with his low back disability, and none has been diagnosed.

The Board also notes that although the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2016) [the evaluation of the same disability under various diagnoses is to be avoided].

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disability with associated neuropathy of the right and left lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's lumbar spine disability is primarily manifested by pain and limitation of motion, and his neuropathy is primarily manifested by neurological pain.  These are the types of symptoms contemplated in the current assigned ratings for the lumbar spine disability with associated neuropathy under Diagnostic Codes 5010, 5243 and 8520.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for these disabilities.
 
Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his lumbar spine disability with associated neuropathy has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of these disabilities.

In awarding in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board observes that the Veteran has not indicated that his lumbar spine disability with associated neuropathy has precluded him from obtaining substantial and gainful employment.  See, e.g., the March 2015 VA examination report.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease is denied.

Entitlement to a separate 10 percent disability rating for mild incomplete paralysis of the right lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for mild incomplete paralysis of the left lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


